Order entered March 11, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01574-CV

                                 CALIFCO, LLC, Appellant

                                               V.

                  DONALDSON PROPERTIES LTD., ET AL., Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-12-11972-K

                                           ORDER
       We GRANT appellant’s March 10, 2015 unopposed second motion for an extension of

time to file a brief. Appellant shall file a brief by MARCH 27, 2015. We caution appellant that

no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE